Citation Nr: 0725361	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  07-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an earlier effective date earlier than 
February 23, 2004, for the grant of service connection and a 
100 percent rating for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in March and August 2005.

The veteran provided testimony before the undersigned 
Veterans Law Judge vat a videoconference hearing in May 2007; 
a transcript is of record.  At that time, he submitted a 
written waiver of initial VARO consideration of an addition 
medical statement and his own statement; those are of record.  
Communications were received in August 2007 by the Board 
asking that the case be expedited due to the veteran's 
financial hardship. 



FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was denied by the RO in January 
1979; he did not appeal that determination, so it was final.

2.  In April 1992, the veteran filed a request to reopen his 
claim for service connection for a psychiatric disorder; this 
was denied in a rating action in August 1992, and again he 
did not appeal, rendering it a final decision. 

3.  There is no indication in the record that any service 
connection claim for PTSD, either formal or informal, was 
filed after the previous final rating decisions, and prior to 
February 23, 2004.




CONCLUSION OF LAW

The criteria for an effective date earlier than February 23, 
2004, for the award of service connection and a 100 percent 
rating for PTSD have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.155, 3.159, 3.400(b)(2)(i), 3.400(q)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  



The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

A rating action by the VARO in March 2005 granted service 
connection and assigned a 70 percent rating for PTSD, 
effective February 23, 2004, the date of the veteran's 
reopened claim.  The veteran filed a claim for a total 
disability rating based upon individual unemployability 
(TDIU) in March 2005.  A rating action in August 2005 granted 
a 100 percent disability rating on a schedular basis 
retroactive to the date of his claim on February 23, 2004.  
The veteran filed a Notice of Disagreement (NOD) with that 
action, seeking a retroactive grant back to 1978.  A 
comprehensive SOC and letters from the VARO provided him 
notice in accordance with the VCAA and Dingess, supra.  
Additional evidence was introduced into the file, and the 
veteran filed his Substantive Appeal, a VA Form 9, in 
February 2007.  

By way of RO correspondence and the Board actions, as well as 
SOC and SSOCs, since he filed the claim, he has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal. 

Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

Thus, any absence of information was harmless error, and to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that this has been 
provided that information in correspondence, at his hearings, 
and in the SOC and SSOCs.  In addition, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II. Legal Criteria, Factual Background and Analysis

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal. 38 C.F.R. § 
20.200 (2006).  Thus, an appeal to a rating action is 
initiated by submission of an NOD within one year of issuance 
of the rating action being appealed.  38 C.F.R. § 20.302.  
The law requires that a communication from a claimant contain 
certain information to constitute an NOD.  Specifically, an 
NOD is defined as a written communication from a claimant or 
the representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Court of Appeals for Veterans Claims has held that the 
date of the filing of a claim is controlling in effective-
date determinations.  See Lalonde v. West, 12 Vet. App. 377, 
380 (1999).  The Court also found that the effective date of 
an award of service connection is not based upon the date of 
the earliest medical evidence demonstrating entitlement, but 
on the date that the application upon which service 
connection was ultimately awarded was filed with VA.

The effective date of a claim reopened with new and material 
evidence is the date of the claim to reopen.  38 C.F.R. § 
3.400(q)(1)(ii), (r).   

The veteran's seeking an earlier effective date of a 
schedular 100 percent rating for PTSD is essentially a claim 
for retroactive benefits.  38 U.S.C.A. § 5110(a); Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).   

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The Board would also note that arguments relevant to an 
earlier effective date which might have been made but were 
not specifically made in this case include whether there 
might have been clear and unmistakable error in prior rating 
actions; and/or extenuating circumstances for failure to 
report for an examination (in 1992) and thus abrogation of 
the decision that his claim had been abandoned under 38 
C.F.R. § 3.158; or that he had a claim pending which was 
somehow overlooked. 

Since the Board is required to address all potential 
arguments, it is noted that in this case, there has been no 
implication of lack of finality of any of the pertinent 
aforcited rating decisions.   See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) overruled, Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002).  There is nothing of record 
including in the NOD, Substantive Appeal and hearing 
transcript or written communications from which an inference 
might be drawn of a claim of clear and unmistakable error 
(CUE) of fact or law in any final rating decision prior 

to 2005, see 38 C.F.R. § 3.105(a) (2006).  And although he 
recently testified that he may have been vaguely precluded 
from going to the 1992 examination by his domestic situation, 
this was not persuasive and in any event, not directed to the 
denial of the claim in 1992 which involved both the absence 
of  current VA examination and also the actual presence of 
additional clinical information cited in that decision . 

The veteran had service from February 1969 to February 1971.  
He filed his initial claim for service connection for 
disability involving his eyes in 1971, a claim that was 
denied in March 1971.  

In 1975, the veteran asked that service records be forwarded 
to a physician relating to care for 3 months in 1970.  
Although these were apparently, in part at least, relating to 
mental health problems, this was not identified as being in 
association with any claim.

A document was introduced into the file on a psychiatry 
intake form in March 1978 reflecting that he was being seen 
(at the request of an unidentified Court apparently) as part 
of his probation, and that the diagnosis was schizophrenia, 
paranoid type.  Additional documents were added to the file 
relating to his ongoing psychological problems dated in 1978.

The veteran filed a claim for service connection for mental 
problems, to include residuals of brain concussion with 
headaches and mental confusion, on a VA Form 21-526 in 
December 1978.  The VARO denied his claim for service 
connection for residuals of a brain concussion and nervous 
condition in January 1979, and he was notified of that 
decision in February 1979.  

In August 1979, the veteran asked for copies of his service 
medical records, and filed a claim for non-service-connected 
disability pension benefits.  However, he veteran did not 
file an NOD as to the denial action relating to his claim for 
service connection.  He provided a VA Form 21-527 relating to 
his employment as a barber, his income, and his claim for 
pension.  In a letter from the VARO to the veteran in August 
1979 he was asked to provide information from his personal 
physician with regard to his pending pension claim.  He 
responded by asking to review his files, which he alleged 
were incomplete.  After a VA examination in March 1980, and 
acquisition of additional treatment reports, the VARO denied 
his claim for pension benefits in June 1980 on the basis that 
he was then working and his income was excessive for the 
benefit.  He was notified of that pension decision in July 
1980 and did not file a timely appeal.

In April 1992, the veteran filed a claim for service 
connection for a psychiatric disorder.  Additional clinical 
evidence as introduced into the claims file, and the veteran 
was scheduled for a VA examination for June 23, 1992 for the 
purpose of determining his current diagnosis to include PTSD.  
He did not appear for that examination and did not provide 
contemporaneous notice as to his absence.  Neither did he 
indicate within a year of that decision that he was willing 
to report for the examination.

In a rating action in August 1992, the VARO denied reopening 
of his claim for service connection for a psychiatric 
disorder, specifically PTSD and situational anxiety disorder, 
based on the clinical evidence in the file, and noted his 
failure to report for the VA examination.  The veteran was 
informed of that denial in a letter in August 1992 to which 
he did not respond; a timely appeal was not filed from that 
decision.  It is noted that during that time, the veteran 
moved from his address of record and did not provide a 
forwarding address.  The is nothing to indicate, however, 
that he did not receive the notice of the examination, and in 
fact, he has not since so claimed.  The VARO considered the 
claim to have been abandoned.

The veteran thereafter filed a claim for service connection 
for PTSD on February 23, 2004.  In a rating in March 2005, 
the VARO granted service connection and initially assigned a 
70 percent rating from the date of his claim; it later raised 
the rating to 100 percent disabling, effective from the date 
of the claim. 

As noted at the time of the personal hearing, the veteran has 
submitted a statement from a psychiatrist, dated in April 
2007, and similar to earlier communications from her, to the 
effect that she believed that based on his records, he had 
his mental problems first while in service, and had had them 
since.  Various diagnoses have been issued including PTSD, 
schizophrenia and depression.

The veteran essentially contends that his PTSD began in 1978.  
He stated that his records show that he was diagnosed with 
mental health problems in and soon after service.  He 
believes his benefits should be paid at least back to 1978, 
if not the date of separation from service in 1971.  His 
paramount assertion is that since he has had the disability 
all along, and that this has been substantiated by evidence 
to include a recent analysis of his situation by a 
psychiatrist, and that this has now been acknowledged by VA, 
he could be appropriately compensated since its inception.  

With all due respect, however, the veteran's contentions 
ignore the fact that, to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The RO 
determined that those elements were not all met in his 
previous claims; they were denied on that basis or due to his 
failure to fully cooperate in the claims process; and he did 
not perfect an appeal as to any of the earlier 
determinations.  It was the new and material evidence which 
was secured in connection with his reopened claim that led to 
the grant of service connection for PTSD.

In essence, therefore, the Board can accept his premise, 
namely that he has had mental health problems in and since 
service, and that he believes they are attributable to 
service.  In fact, the viability of this argument is the 
essence of any grant for service connection, and in this 
case, has been fully acknowledged in the basic grant of 
service connection, which requires chronicity of the 
disability as well as a nexus between the current disorder 
and service.  

However factual that may be, that argument is irrelevant to 
the issue of an earlier effective date for the grant.  In 
this case, since the 100 percent rating now in effect has 
been assigned from the date of the grant of service 
connection, in order to obtain a retroactive 100 percent 
rating, the grant of service connection would also have to be 
retroactive.

The veteran's PTSD claim was granted with an effective date 
of February 23, 2004, and thus the Board must consider 
whether any evidence of record supports a finding that the 
veteran's claim warrants an earlier effective date for 
service connection.

There is no doubt, based upon the applicable laws and 
regulations, that it is the date of the claim, not the date 
of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection in this case.  The Court has held that the 
mere presence of a disability does not establish intent on 
the part of a claimant to seek service connection for that 
disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also 
Brannon v. West, 12 Vet. App. 32, 135 (1998).  

Therefore, while the veteran contends (and the Board can 
accept, solely for the purpose of our present analysis) that 
his disorder began in 1978 or so, many years prior to 
February 1994, that is not a basis upon which the Board may 
award him an earlier effective date for the establishment of 
service connection.  In addition, while the veteran did file 
earlier applications for service-connected disability 
benefits, the claims were denied by the RO, as noted above, 
and became final in the absence of any timely appeal.  
Because the decisions became final, the veteran is not 
entitled to that earlier claim date as the effective date of 
his current compensation award.

In the instant case, the award of service connection for PTSD 
was granted effective from February 23, 2004, the date of the 
veteran's application to reopen his claim.  That is the 
earliest possible effective date based upon the facts of the 
case and the applicable law and regulations.  The 
preponderance of the evidence is clearly against the 
veteran's claim for an effective date earlier than February 
23, 2004, for the award of service connection for PTSD.




ORDER

Entitlement to an effective date earlier than February 23, 
2004, for the award of service connection (and a 100 percent 
rating) for PTSD is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


